BIGGS, Circuit Judge
(dissenting).
Although I agree with the majority’s statement of the relevant Pennsylvania law as to the admissibility of evidence of intoxication, I cannot agree with their application of that law to the facts of this case. The plaintiff laid a sufficient foundation to warrant the admission of evidence concerning Wells’ drinking which would have served to impeach Wells’ credibility. The evidence was not only admissible under Pennsylvania law1 and the Federal rule permitting impeachment of one’s own witness when that witness is an adverse party,2 but its exclusion constituted reversible error because Wells’ credibility was a crucial issue in the case. In view of the provisions of Rule 43, the majority opinion in supporting the refusal of the district court to receive this evidence apparently relies primarily on what appears to be *1260an arbitrary requirement as to order of proof for I believe my Brethren would concede that the question would have been a proper one on cross-examination. In my view, the plaintiff’s attorney made a sufficient, though inartistic, record of the excluded evidence in accordance with Rule 43(c), F.R.Civ.Proc., 28 U.S.C. Since the learned trial Judge took a most negative position in his statements excluding this evidence, the plaintiff was not required to pursue the matter further. In view of Rule 43(b), the majority opinion seems dedicated to an overfine adherence to the order of proof.
Pennsylvania courts have consistently held that intoxication on the part of a witness at the time of an occurrence about which he has testified is a proper matter for the jury’s consideration as affecting his credibility. Commonwealth v. Rouchie, 135 Pa.Super. 594, 7 A.2d 102 (1939); Commonwealth v. Godfrey, 177 Pa.Super. 640, 112 A.2d 434 (1955). The prejudicial nature of evidence bearing on intoxication has been recognized, however, in circumstances where the jury could not reasonably reach a finding of intoxication. See Gensemer v. Williams, 419 F.2d 1361 (3 Cir. 1970). For example, where the issue is whether a driver operated his automobile in a negligent manner, Pennsylvania courts rule evidence of intoxication inadmissible unless it reasonably establishes a degree of intoxication which proves unfitness to drive. Fisher v. Dye, 386 Pa. 141, 125 A.2d 472 (1956).
The statement of law set out in note 6 of the majority opinion is indubitably correct but what follows herein must be added. The same standard of proof must be required when the issue is the credibility of a witness, i. e., the drinking of intoxicating liquors must reasonably establish a degree of intoxication which proves inability to accurately observe and remember events, for “[w]hether one may have partaken of some liquor is not a test of one’s credibility and is the type of question . that may create in the minds of some jurors a most unfavorable inference.” Commonwealth v. Godfrey, supra at 644, of 177 Pa.Super., at 436 of 112 A.2d.
In the case at bar, plaintiff’s counsel offered to prove that “Mr. Wells told Officer Bigus [the police officer who investigated the accident] that he had five to seven ‘V.O.’s’ and water to drink within a two-hour period when he asked if he had anything to drink. . . .” (Emphasis added.) Plaintiff’s counsel went on to say, “. . . That’s under oath by the police officer.” He then stated,
“I offer the testimony of Officer Bigus about the five to seven ‘V-O’s’ and water within a two-hour period.” 3
As stated in the majority opinion, the trial court did not believe that the plaintiff had established a sufficient foundation showing an actual state of intoxication. The district court reasoned, “. . . You are just going to say he had drinks. Therefore, his observations are bad. I would think that you would have to give some observations made by somebody of his condition other than the fact that he had six drinks.”
I cannot agree with the district court’s statement. As this court said in Parker v. Reading Company, 363 F.2d 608, 610 (3 Cir. 1966), “. . . [T]he district court seems to have been persuaded that under Pennsylvania law eyewitness testimony of conduct and condition at the time in question is the only way in which intoxication may be proved in a civil case. We have examined the cases but have not been able to discover or infer such a rule.” The more recent Pennsylvania cases are not to the contrary. I believe that evidence of excessive alcohol consumption may be in itself sufficient to prove the requisite degree of intoxication. See Cook v. Phi-la. Transportation Co., 414 Pa. 154, 199 A.2d 446 (1964). While the consumption of “two 7 ounce beers” within the *1261preceding two-hour period would not be sufficient proof, Gensemer v. Williams, supra, eventually the point is reached at which the large number of drinks consumed leads to the logical conclusion that the person was intoxicated.
The statement appears in some of the Pennsylvania decisions that “drinking of intoxicating liquors, in itself, does not prove unfitness to drive.” See e. g., Balla v. Sladek, supra, 381 Pa. at 93, 112 A.2d at 160. But it is clear from the cases that this statement can only be taken to mean that mere evidence that the person had something to drink is not sufficient, for the concern is that “[t]he word ‘drinking,’ where alcohol is involved, carries the inevitable connotation of considerable drinking. Certainly, no one familiar with the idioms of current language would say of a person, who had consumed a single glass of beer, that he had been ‘drinking.’ And yet, in technical correctness, the swallowing of the smallest quantity of a beverage would be ‘drinking’. If a witness were asked: ‘Did you do any drinking?’ he would be required to answer ‘Yes’, even though the extent of his tippling did not go beyond a glass of the mildest ale. Thus it is that the rules of evidence, in the interests of fairness, require a cross-examiner to approach the question of intoxicating liquor with circumspection and maximum appreciation of the misconceptions which can so easily be created on the subject.” Wentworth v. Doliner, 399 Pa. 356, 360-361, 160 A.2d 562, 565 (1960) (Emphasis in original).
Thus the question here becomes whether five to seven drinks of whiskey within a two-hour period one-half hour prior to the collision is a sufficiently large enough number of drinks to reasonably establish Well’s inability to accurately observe and remember the circumstances surrounding the collision.4 I believe that it is, and the jury should have been allowed to consider the evidence in judging Wells’ credibility.
Although Wells’ testimony would have been supportive of that of defendant Ryan’s as to how the accident occurred, I cannot deem the evidence of Wells’ drinking such a large amount of alcohol in such a short length of time not to be highly relevant in respect to the credibility of his testimony. Wells’ evidence went not only to the support given Ryan’s testimony but was also very relevant on the issue of contributory negligence. And credibility indeed was a most important factor, as the outcome hinged on which witnesses the jury believed concerning the location of the vehicle. It is difficult to conceive how the plaintiff’s case was not seriously prejudiced by the failure to receive this evidence of Wells’ heavy drinking. Under the circumstances, the amount of liquor Wells had drunk seems to me to be proper impeachment evidence.
For the reasons stated, I must respectfully dissent.

. F.R.Civ.P. 43(a), 28 U.S.C., provides as follows:
“Form and Admissibility. In all trials the testimony of witnesses shall be taken orally in open court, unless otherwise provided by these rules. All evidence shall be admitted which is admissible under the statutes of the United States, or under the rules of evidence heretofore applied in the courts of the United States on the hearing of suits in equity, or under the rules of evidence applied in the courts of general jurisdiction of the state in which the United States court is held. In any case, the statute or rule which favors the reception of the evidence governs and the evidence shall be presented according to the most convenient method prescribed in any of the statutes or rules to which reference is herein made. The competency of a witness to testify shall be determined in like manner.”


. F.R.Civ.P. 43(b) 28 U.S.C., provides as follows :
“Scope of Examination and Cross-Examination. A party may interrogate any unwilling or hostile witness by leading questions. A party may call an adverse party or an officer, director, or managing agent of a public or private corporation or of a partnership or association which is an adverse party, and interrogate him by leading questions and contradict and impeach him in all respects as if he had been called by the adverse party, and the witness thus called may be contradicted and impeached by or on behalf of the adverse party also, and may be cross-examined by the adverse party only upon the subject matter of his examination in chief.”


. See Transcript 140, 142, 143, 146.


. The evidence offered by plaintiff’s counsel to the effect that Wells had five to seven drinks is the only evidence which we can consider. AVells had stated in his deposition taken prior to trial that he had three drinks (shots of V.O.), but since the deposition was not offered in evidence at trial or in chambers, it was not evidence in this case and cannot be considered by a reviewing court. Worsham v. Duke, 220 F.2d 506 (6 Cir. 1955) ; Charles v. Judge and Dolph, Ltd., 263 F.2d 864 (7 Cir. 1959) ; United States v. City of Brookhaven, 134 F.2d 442 (5 Cir. 1943). Moreover, there is nothing in the record to support the majority’s speculation that the district court judge may have considered Wells’ deposition in determining if the plaintiff’s attorney had laid a sufficient foundation on intoxication. The majority is reaching in nubibus for a reason to uphold the district court’s exercise of discretion. Their use of Wells’ deposition is speculation and cannot hide the fact that the evidence offered by the plaintiff should have been admitted even under the stringent requirements of Pennsylvania law.